Citation Nr: 0829102	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2005 rating decision 
rendered by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  In the 
veteran's various statements and during his Board hearing, 
the veteran has reported that on June 11, 1963, while in 
Saigon he witnessed, Thich Quang Duc, a Buddhist Monk set 
himself on fire.  The veteran reported that the monk did not 
move nor said a word as he burned to death.  The veteran said 
that he witnessed a monk burn himself to death on two 
occasions.  According to the veteran, he used machine guns 
numerous times and possibly killed some V.C.'s during 
service.  The veteran reported that he also dodged small arms 
fire and fire from aircrafts during a protest in November 
1963.  He reported that there were several dead and wounded 
Vietnamese soldiers on the ground.  The veteran described 
seeing the flash of heavy artillery and hearing explosions.  
The veteran also noted that he had to shield himself from 
hand a grenade that was thrown into the town bar he 
frequented.  During this time, the veteran reported that he 
started having nightmares.  The veteran reported that the 
above stressors took place around June 1963 and November 
1963, in or near Saigon and the Ton Son Nhut airbase.  

The Board is of the opinion that further development is 
required before the Board decides the issue of entitlement to 
service connection.  While the veteran contends that his PTSD 
is the result of combat and non-combat conditions while in 
Vietnam, the evidence of record does not establish that he 
served in a combat capacity while stationed in Vietnam.  His 
personnel records confirm that his military occupational 
specialty was a cook during his years of service.  Thus, 
verification of his stressors is required before VA may grant 
service connection.

The Board also finds that a remand is warranted so that the 
veteran can be afforded a VA psychiatric examination.  Under 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent  
symptoms of a disability; (B) Establishes that the appellant 
suffered an event, injury or disease in service; and (C)  
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  The 
Board notes that the veteran's post-service medical records 
show he has been diagnosed with PTSD.  The Board is of the 
opinion that the veteran should be scheduled for a 
psychiatric examination to determine whether his diagnosis is 
related to his service.

Accordingly, the case is REMANDED for the following action:

1.  Based on the details provided by the 
veteran in the record and the information 
categorized in the body of this remand, 
contact U.S. Army and Joint Services 
Records Research Center to attempt to 
verify through unit records the stressor 
events.  

2.  If any claimed stressor is verified, 
the veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s). The examiner should determine 
the nature and extent of any currently 
demonstrated acquired psychiatric 
disorders. A diagnosis of PTSD under DSM 
IV criteria should be made or ruled out. 
If PTSD is diagnosed, the examiner should 
identify the specific stressor or 
stressors that support that diagnosis. If 
PTSD is not diagnosed, the examiner should 
explain why the diagnosis was not made. 

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




